92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.BLACKHAWK WAREHOUSING AND LEASING COMPANY, Appellant,v.MARYLAND CASUALTY COMPANY, Appellee.
No. 95-3593.
United States Court of Appeals,Eighth Circuit.
Submitted July 19, 1996.Filed July 30, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Blackhawk Warehousing and Leasing Company (Blackhawk) appeals from the final order entered in the district court1 granting Maryland Casualty Company's motion for summary judgment and denying Blackhawk's motion for partial summary judgment.  After de novo review, we affirm for the reasons set forth in the district court's well-reasoned opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas